Strout, J.
The question presented is whether the Superior Court for Kennebec county had jurisdiction of the case.
The action is trespass quare clausum, brought before the Municipal court of Waterville, where judgment was rendered for plaintiff. Appeal was taken and entered in the Superior Court. No *141question of title to real estate was involved. Chapter 104, of the laws of 1891, amending § 67, of c. 77 of the Revised Statutes, provides that within Kennebec county the Superior Court should have “exclusive jurisdiction of civil appeals from municipal and police courts and trial justices,” and certain other exclusive and concurrent jurisdiction, but excepted “ complaints for flowage, real actions, and actions of trespass quare clausum.” The same section which conferred jurisdiction of civil appeals, excepted from the jurisdiction actions of trespass quare clausum, eo nomine, irrespective of whether the title to real estate was in question or not.
This exception must be applied to civil appeals in actions of trespass quare clausum. The Superior Court has no jurisdiction of that class of actions. Any other construction would involve the absurdity of giving that court jurisdiction of actions of trespass quare clausum which came there by appeal, and denying the jurisdiction if the action was originally brought there. It was the manifest intention of the legislature, that the Superior Court should not have jurisdiction of any action of that kind.

Appeal dismissed with costs.